o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b06 conex-132458-11 number release date uil 179d the honorable roy blunt united_states senate washington dc dear senator blunt this letter responds to your letter dated august to the commissioner of the irs you inquired about the consequences to owners of government-owned buildings of making an allocation of the sec_179d deduction to a designer of an energy_efficient_commercial_building_property project specifically you asked for clarification that public sector building owners do not incur any responsibilities liabilities or costs by signing the allocation document although the owner of a government-owned building may incur responsibilities liabilities and costs as result of any agreement that it enters into with a designer of a project for which the sec_179d deduction is allocated this letter only addresses the federal_income_tax consequences of making the allocation to a designer generally a taxpayer who owns or leases a commercial building in the united_states can claim a deduction for part or all of the cost of energy_efficient_commercial_building_property placed_in_service after date and before date to claim the deduction the taxpayer must demonstrate that installing this property results in improved energy savings meeting the requirements of sec_179d of the code sec_179d creates a special rule for projects involving government-owned buildings for which the deduction is available allocation of deduction for public property --in the case of energy_efficient_commercial_building_property installed on or in property owned by a federal state_or_local_government or a political_subdivision thereof the secretary shall promulgate a regulation to allow the allocation of the deduction to the person primarily responsible for designing the property in lieu of the owner of such property such person shall be treated as the taxpayer for purposes of this section conex-132458-11 the allocation of the sec_179d deduction from the owner of a government-owned building to the designer of a project is available only for government-owned buildings the allocation of this deduction is not available to the designer for commercial buildings that a tax-exempt non-profit or any other type of entity owns designers claiming the sec_179d deduction must obtain a certification and a written allocation of the deduction from the owner of the government-owned building prior to claiming the deduction generally the designer seeking to claim the deduction pays for this certification see notice_2006_52 2006_1_cb_1175 the maximum amount of the sec_179d deduction that an owner can allocate to the designer is the amount of the costs the owner of the government-owned building incurred to place the energy_efficient_commercial_building_property in service the designer does not include any amount in income and has no requirement to reduce future deductions as a result of the allocated sec_179d deduction see notice_2008_40 the notice 2008_14_irb_725 the owner of a government-owned building must include certain information in the written allocation provided to a designer see section dollar_figure of the notice the name address and telephone number of an authorized representative of the owner of the government-owned building the name address and telephone number of an authorized representative of the designer receiving the allocation of the sec_179d deduction the address of the government-owned building on or in which the property is installed the cost of the property the date the property is placed_in_service the amount of the sec_179d deduction allocated to the designer the signatures of the authorized representatives of both the owner of the government-owned building and the designer or the designer’s authorized representative a declaration applicable to the allocation and any accompanying documents signed by the authorized representative of the owner of the government- owned building in the following form under penalties of perjury i declare that i have examined this allocation including accompanying documents and to the best of my knowledge and belief the facts presented in support of this allocation are true correct and complete conex-132458-11 under sec_7206 of the code the irs may impose a penalty on any person who provides a fraudulent or false statement the owner of the public building has no requirement to include any amount in income on account of the sec_179d deduction allocated to the designer the owner of the public building however must reduce its basis in the energy_efficient_commercial_building_property by the amount of the allocated sec_179d deduction see section dollar_figure of the notice i hope this information is helpful we would be happy to discuss the allocation requirements for this deduction with you or your staff please call ----------------------------- -------------- at ---------------------- if you would like to schedule a meeting passthroughs special industries sincerely curt g wilson associate chief_counsel
